Exhibit 10.1

AGREEMENT AND RELEASES

This Agreement and Releases (the “Agreement”) is made and entered into as of the
29th day of June, 2007, by and between Convergys Corporation, an Ohio
corporation, for itself and on behalf of its subsidiaries (hereinafter referred
to collectively as “CONVERGYS”) and William H. Hawkins, II (“HAWKINS”).

WHEREAS, CONVERGYS and HAWKINS are parties to an Employment Agreement executed
September 11, 2000 (the “Employment Agreement”); and

WHEREAS, effective June 29, 2007 (“Effective Retirement Date”), HAWKINS has
retired from CONVERGYS; and

WHEREAS, the parties desire to resolve any and all issues related to the
Employment Agreement and HAWKINS’ employment with and separation from the
Company;

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree and covenant as follows:

 

1. Employment Agreement.

a) HAWKINS acknowledges and agrees that, notwithstanding the termination of the
Employment Agreement as a result of his retirement, he continues to be bound by
the obligations regarding Confidentiality, New Developments, Surrender of
Material Upon Termination, Covenant Not to Compete and Goodwill as set forth in
Sections 7, 8, 9, 11 and 12 of the Employment Agreement, which by the express
terms of the Employment Agreement survive its termination, and which are
incorporated herein by this reference. HAWKINS represents that he has thoroughly
reviewed the terms of these covenants and acknowledges that this Agreement does
not supersede or extinguish his preexisting confidentiality and other
obligations to CONVERGYS.



--------------------------------------------------------------------------------

b) CONVERGYS and HAWKINS agree that because this Agreement resolves all claims
arising out of or related to HAWKINS’ employment, separation from employment and
the Employment Agreement, Section 10 of the Employment Agreement, entitled
“Remedies,” shall not survive the termination of the Employment Agreement except
as follows:

(i) If HAWKINS claims that CONVERGYS has breached this Agreement, his sole
remedy for such breach shall be through resort to final and binding arbitration
in accordance with the terms of Section 10 of the Employment Agreement; and

(ii) CONVERGYS retains the right set forth in Section 10 of the Employment
Agreement to pursue, in any forum, injunctive and equitable relief, for redress
of or to prevent any breach by HAWKINS of Sections 7, 8, 9, 11 or 12 of the
Employment Agreement. HAWKINS acknowledges and confirms that his obligations
remaining under the Employment Agreement are of a special, unique and
extraordinary character, and that the breach of any such obligation will cause
CONVERGYS irreparable injury and damage.

 

2. Consideration.

In exchange for the promises and releases of HAWKINS, CONVERGYS agrees that
HAWKINS’ outstanding vested stock options may continue to be exercised by
HAWKINS until the end of the 60 business day period following his Effective
Retirement Date. Further, the parties agree as to each of the items contained in
Exhibit 1 to this Agreement. The parties further agree that HAWKINS has no other
right or entitlement and will never make any claim to any funds from CONVERGYS
either by way of salary or pursuant to any employee benefit plan, contract or
document whatsoever, other than those items contained in Exhibit 1 to the
Agreement.

HAWKINS understands and agrees that he is solely responsible for any tax
consequences resulting from his receipt of payments and benefits set forth in
this paragraph 2 and/or paid as a result of his retirement, that CONVERGYS will
provide him appropriate W-2s and/or Form 1099s, or other tax forms, and HAWKINS
will indemnify and hold harmless CONVERGYS for his failure to pay required taxes
on such payments and benefits.



--------------------------------------------------------------------------------

HAWKINS acknowledges that the consideration described in this paragraph 2 is in
exchange for HAWKINS’ release of claims, and is in excess of what is otherwise
owed to HAWKINS under any policy, benefit plan or other obligation of CONVERGYS.

 

3. Release.

In consideration of the promises set forth in Section 2, HAWKINS, and his heirs
and estate, hereby release CONVERGYS, each of its subsidiaries and affiliated
companies, and each of their stockholders, respective directors, employees,
agents, representatives, successors, and assigns from any and all claims,
liabilities, promises, agreements, and lawsuits (including claims for attorneys’
fees, costs, back pay, front pay, benefits and punitive and compensatory
damages) of any nature whatsoever, including those asserting individual
liability and claims to payment or credit under the Company’s policies or
benefit plans (except for vested benefits under established Company benefit
plans), arising from or related to his employment with CONVERGYS, the Employment
Agreement, and his separation, including any and all claims of race, color, sex,
national origin, ancestry, religion, disability, age or other discrimination,
harassment, or retaliation, including any and all claims under the Ohio Civil
Rights Act, Ohio Revised Code (“O.R.C.”) Section 4112 (and sections following),
the Ohio Whistleblower’s Act, O.R.C. Section 4113.52 (and sections following),
the Ohio Workers’ Compensation Retaliation Law, O.R.C. Section 4123.90, Title
VII of the Civil Rights Act of 1964, 42 USC Section 2000e (and sections
following), the Employee Retirement Income Security Act, 29 USC Section 1001
(and sections following), the Reconstruction Era Civil Rights Act, 42 USC
Section 1981 (and sections following), the Age Discrimination in Employment Act
(“ADEA”), 29 USC Section 621 (and sections following), the Americans with
Disabilities Act, 42 USC



--------------------------------------------------------------------------------

Section 12101 (and sections following), the Family and Medical Leave Act, 29 USC
Section 2601 (and sections following), the Worker Adjustment and Retraining
Notification Act, 29 USC Section 2100 (and sections following), and the
amendments to such laws, as well as any similar or related statute(s) of Ohio or
another state or district, and fully and completely releases CONVERGYS, each of
its subsidiaries and affiliated companies, and each of their stockholders,
respective directors, employees, agents, representatives, successors, and
assigns from any and all claims, liabilities, promises, agreements, and lawsuits
(including claims for attorneys’ fees, costs, back pay, front pay, benefits and
punitive and compensatory damages) of any nature whatsoever, whether based on a
theory of breach of contract, promissory estoppel, wrongful termination,
personal injury, defamation, loss of consortium, distress, humiliation, loss of
standing and prestige, public policy, or any other tort, whether such claims are
known or unknown, which HAWKINS now has, or claims to have against CONVERGYS for
circumstances arising out of or connected with his employment with CONVERGYS,
his separation from employment, the Employment Agreement, or any other event or
circumstance occurring prior to the eighth day following the Effective Date of
this Agreement, and also including any claims that may depend upon the identity
(whether known or unknown to HAWKINS) of CONVERGYS’ selection of anyone to
perform some or all of the duties formerly performed by HAWKINS.

In consideration of the promises set forth in this Agreement, CONVERGYS releases
HAWKINS and his heirs and estate from claims and liabilities, which CONVERGYS
now has, or claims to have against HAWKINS for circumstances arising out of or
connected with his employment with CONVERGYS, his retirement from employment,
the employment agreement, or any other related event or circumstance (whether
known or unknown to CONVERGYS).



--------------------------------------------------------------------------------

HAWKINS’ and CONVERGYS’ releases specifically do not include their:

a) rights to enforce this Agreement;

b) rights to indemnification under CONVERGYS’ articles of incorporation and
bylaws;

c) rights to indemnification under the directors’ and officers’ liability
insurance policies maintained by CONVERGYS; and

d) benefit continuation/conversion rights under CONVERGYS’ employee benefit
plans.

HAWKINS and CONVERGYS agree that neither has filed, and will not file, any
lawsuit or arbitration action against the other with respect to any claim,
including, but not limited to those released under the preceding paragraph.
HAWKINS waives any right to re-employment with CONVERGYS, and agrees that
CONVERGYS may reject any application he makes for re-employment without any
liability whatsoever.

HAWKINS also agrees that this Agreement shall serve as notice of resignation as
an officer and/or director of CONVERGYS and any and all of its affiliated
entities effective as of the Effective Retirement Date. HAWKINS agrees to
execute any and all documents and take any and all actions as may be necessary
to give effect to this resignation, including, but not limited to, executing all
documents necessary to effect resignation from all director and officer
positions, with CONVERGYS and its subsidiaries.

CONVERGYS agrees that its officers and directors who have knowledge of the terms
of this Agreement will not disparage HAWKINS, and will maintain the
confidentiality of this Agreement except as required by law. HAWKINS agrees that
he will not disparage CONVERGYS, and will maintain the confidentiality of this
Agreement as required by law.



--------------------------------------------------------------------------------

4. Return of CONVERGYS Property.

HAWKINS certifies that he has delivered to CONVERGYS or will cause to be
delivered to CONVERGYS the following:

a) any and all CONVERGYS equipment and property, and all documents or other
tangible materials (whether originals, copies, or abstracts, and including,
without limitation, price lists, question guides, outstanding quotations, books,
records, manuals, files, sales literature, training materials, calling or
business cards, credit cards, customer lists or records, correspondence,
computer printout documents, contracts, orders, messages, phone and address
lists, memoranda, notes, work papers, agreements, drafts, invoices and receipts)
which in any way relate to CONVERGYS’ or its affiliates’ business or were
prepared, compiled, used or acquired by HAWKINS while employed by CONVERGYS,
excluding personal items paid for by HAWKINS;

b) all keys, combinations, badges and access codes to the premises, facilities
and equipment of CONVERGYS and/or its affiliates (including without limitation,
the offices, desks, storage cabinets, safes, data processing systems and
communications equipment), whether furnished to HAWKINS by CONVERGYS or its
affiliates. The above reference shall include any personal property, equipment
or documents prepared, used or acquired by HAWKINS with funds expended by
CONVERGYS or its affiliates while he was employed by CONVERGYS, excluding
personal items paid for by HAWKINS.

 

5. General.

a) This Agreement constitutes the entire agreement and understanding of the
parties regarding the subject matter hereof and supersedes all prior agreements,
arrangements, and understandings with HAWKINS except as set forth above in
Section 1. This Agreement may be amended or modified only by a writing signed by
the parties hereto.



--------------------------------------------------------------------------------

b) No waiver with respect to any provision of this Agreement shall be effective
unless in writing. The waiver by either party hereto of a breach of any
provision of this Agreement by the other shall not operate or be construed as a
waiver of any other or subsequent breach.

c) In the event of any action or proceeding regarding this Agreement, the
prevailing party, in addition to all other legal or equitable remedies
possessed, shall be entitled to be reimbursed for all costs and expenses,
including reasonable attorneys’ fees, incurred by reason of such action or
proceeding.

d) The section headings contained in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

e) This Agreement shall be binding upon and inure to the benefit of CONVERGYS,
its subsidiaries, affiliates, successors and assigns, and HAWKINS, his heirs and
personal representatives.

f) HAWKINS acknowledges that:

(i) he was given 21 days to consider this Agreement, that he may revoke this
Agreement within 7 days after signing it by providing CONVERGYS with notice of
revocation, c/o Clark Handy, 201 East Fourth Street, Cincinnati, OH 45202,
(513) 723-3413 (facsimile), and that, in the event of such revocation, CONVERGYS
shall have no obligations under paragraph 2 of this Agreement;

(ii) he has not been pressured, coerced, or otherwise forced to execute this
Agreement and he is entering into this Agreement voluntarily;

(iii) he has not relied upon any statement or promise made by or on behalf of
CONVERGYS that is not contained in this Agreement;

(iv) he understands this Agreement;



--------------------------------------------------------------------------------

(v) he understands and intends that this Agreement fully and completely releases
CONVERGYS from any claims he may have; and

(vi) he understands that CONVERGYS may be required to disclose his retirement
and the terms of this Agreement to the SEC and the public;

(vii) he understands his right, and has been advised, to discuss this Agreement
with his private attorney.

h) The laws of the State of Ohio shall govern this Agreement without giving
effect to the conflicts of law provisions thereof.

 

CONVERGYS CORPORATION      

By:

 

/s/ David F. Dougherty

   

/s/ William H. Hawkins II

  DAVID F. DOUGHERTY    

WILLIAM H. HAWKINS II

       

Date:

 

June 26, 2007

   

Date:

  June 26, 2007       Witness:  

Randolph Freking



--------------------------------------------------------------------------------

EXHIBIT I

Payment to HAWKINS of benefits under the Convergys Corporation Retirement and
Savings Plan and Convergys Corporation Pension Plan (excluding the non-qualified
portion of Pension Plan) per the terms of those plans and elections made by
HAWKINS thereunder.

Payment to HAWKINS of benefits under the Convergys Corporation Executive
Deferred Compensation Plan per the terms of the plan, elections made by HAWKINS
thereunder, and the requirements of Code Section 409A.

Payment to HAWKINS of benefits under the Convergys Corporation Supplemental
Executive Retirement Plan per the terms of the plan, elections made by HAWKINS
thereunder, and the requirements of Code Section 409A. Payment will be made 6
months following HAWKINS’ Effective Retirement Date.

Issuance to HAWKINS of 17,000 shares under HAWKINS’ 2004 Performance Based
Restricted Stock Unit Award within 30 days of HAWKINS’ Effective Retirement
Date. HAWKINS’ other outstanding Performance Based Restricted Stock Unit Awards
and his outstanding Time Based Restricted Stock Unit Awards and Performance Cash
Unit Awards are forfeited as of his Effective Retirement Date per the terms of
the agreements governing such awards.

Opportunity to elect to continue health care coverage per the requirements of
the Consolidated Omnibus Budget Reconciliation Act of 1986 and the terms of the
health care plan for the maximum period of time allowed under the law.